PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,988,363
Issue Date: April 27, 2021
Application No. 16/269,332
Filing Date: February 6, 2019
Attorney Docket No. 19502
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 30, 3021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before March 22, 2021, as required by the Notice of Allowance and Fee(s) Due mailed December 21, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is March 23, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay. Accordingly, the gap in prosecution is being closed by this decision.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                         

cc:     Steven B. Walmsley
          755 West Big Beaver Road, Suite 1850
          Troy, Michigan 48084